COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF REINSTATEMENT

Appellate case name:        In re David A. Chaumette

Appellate case number:      01-13-00957-CV

Trial court case number:    64769

Trial court:                23rd District Court of Brazoria County, Texas

This original proceeding was abated on May 29, 2014 and an order of clarification for the
abatement was entered on June 3, 2014. The June 3 order explained that this original
proceeding would be submitted to the Court at the same time as the appeal in Robinson v.
Black Sigma, LLC, 01-11-00917-CV, due to the interrelated issues between the two, such
as voidness challenges to the September 1, 2011 temporary injunction.

The appeal in Robinson v. Black Sigma, LLC, 01-11-00917-CV has been voluntarily
dismissed. Thus, this original proceeding is ordered reinstated.

As stated in the June 3, 2014 order, the parties may file supplemental briefing if they
choose to discuss any additional pertinent issues, including issues relating to the voidness
of the underlying temporary injunction.1 See Ex parte Shaffer, 649 S.W.2d 300, 302
(Tex. 1983) (“A court will issue a writ of habeas corpus if the order underlying the
contempt is void.”); Ex parte Merrikh, 361 S.W.3d 209, 210 (Tex. App.—Houston [14th
Dist.] 2012, orig. proceeding).

Any supplemental briefing should be filed with the Clerk of this Court by October 13,
2014. Any responsive briefing should be filed 30 days later.



1
       We note that the appellant in Robinson v. Black Sigma, LLC, 01-11-00917-CV asserted
       that the September 1, 2011 injunction was void because he had not been allowed to
       provide a defense to the injunction in violation of Rule of Civil Procedure 681 and his
       constitutional rights.
                                              1
It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting Individually


Date: September 11, 2014




                                             2